  Case 1:19-cv-00505-CFC Document 11 Filed 05/09/19 Page 1 of 2 PageID #: 46




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 DEBORAH WEINSTEIN, Individually and            )
 on Behalf of All Others Similarly Situated,    )
                                                )
                         Plaintiff,             )
                                                )    Case No. 1:19-cv-00505-CFC
         v.                                     )
                                                )
 THE ULTIMATE SOFTARE GROUP,                    )
 INC., SCOTT SCHERR, MARC D.                    )
 SCHERR, JAMES A. FITZPATRICK, JR.,             )
 RICK A. WILBER, AL LEITER,                     )
 JONATHAN MARINER, and JASON                    )
 DORSEY,                                        )
                                                )
                                                )
                         Defendants.            )


                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Deborah Weinstein (“Plaintiff”) hereby voluntarily dismisses the above-captioned action

(the “Action”) with prejudice as to Plaintiff only and without prejudice as to all others similarly

situated. Defendants have filed neither an answer nor a motion for summary judgment in the

Action, and no class has been certified. Plaintiff’s dismissal of the Action is therefore effective

upon the filing of this notice.

Dated: May 9, 2019

                                                    Respectfully submitted,

                                                    FARUQI & FARUQI, LLP

                                                    /s/ Michael Van Gorder
 OF COUNSEL:                                        Michael Van Gorder (#6214)
                                                    3828 Kennett Pike, Suite 201
 FARUQI & FARUQI, LLP                               Wilmington, DE 19807
 Nadeem Faruqi                                      Telephone: (302) 482-3182
Case 1:19-cv-00505-CFC Document 11 Filed 05/09/19 Page 2 of 2 PageID #: 47




James M. Wilson, Jr.                    Email: mvangorder@faruqilaw.com
685 Third Ave., 26th Fl.
New York, NY 10017                      Counsel for Plaintiff
Telephone: (212) 983-9330
Email: nfaruqi@faruqilaw.com
Email: jwilson@faruqilaw.com

Counsel for Plaintiff




                                    2
